Order affirmed, without costs of this appeal to either party. Memorandum: In view of the fact that the Prison Board has already certified to the Governor the result of its computation of petitioner’s allowance of compensation and commutation, and the Governor has already acted thereon, the petitioner is now subject to the *773control of the Parole Board until the expiration of his maximum term. (People ex rel. Atkins v. Jennings, 248 N. Y. 46; People ex rel. Cecere v. Jennings, 250 id. 239; People ex rel. Ross v. Wilson, 275 id. 169.) All concur. (The order denies petitioner’s application for an order directing the Prison Board to credit petitioner With compensation and commutation earned, and certify same to the Governor.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.